MANNING CURTIS BRADSHAW
 & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
Douglas Crapo, #14620
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
dcrapo@mc2b.com
Attorneys for Plaintiff
IHC Health Services, Inc.

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                     RESPONSE TO ELAP’S OBJECTION
                                                    TO INTERMOUNTAIN’S PROPOSED
                                                      ORDER GRANTING IN PART AND
                                                            DENYING IN PART
 IHC HEALTH SERVICES, INC., a non-profit             INTERMOUNTAIN’S SHORT FORM
 Utah corporation,                                  DISCOVERY MOTION CONCERNING
          Plaintiff,                                     ELAP’S IMPOSITION OF
                                                    GEOGRAPHICAL LIMITATIONS TO
 vs.                                                      LIMIT ITS DOCUMENT
 ELAP SERVICES, LLC, a limited-liability                      PRODUCTION
 company,
                                                         Civil No. 2:17-cv-01245-JNP-EJF
          Defendant.
                                                                Judge Jill N. Parrish

                                                         Magistrate Judge Evelyn J. Furse


         Plaintiff IHC Health Services, Inc. (“Intermountain”) submits this response to ELAP

Services, LLC’s (“ELAP”) objection [Dkt. 106] to Intermountain’s Proposed Order Granting in

Part and Denying in Part Intermountain’s Short Form Discovery Motion Concerning ELAP’s

Imposition of Geographical Limitations to Limit its Document Production.



{01909063.DOCX / 3}
                                        INTRODUCTION

         On July 10, 2019 the Court held oral argument on Intermountain’s motion concerning

ELAP’s imposition of geographical limitations on its document production. Ruling from the

bench, the Court granted the motion in part and denied the motion in part and directed

Intermountain to prepare an order. The parties subsequently held detailed meet and confer

discussions concerning the scope of the Court’s ruling. The parties resolved some, but not all, of

their differences. On August 15, 2019, Intermountain submitted a Proposed Order reflecting the

Court’s bench ruling. ELAP submitted its own competing order and, on August 22, filed its

present objections [Dkt. 106].

         ELAP’s objections to Intermountain’s Proposed Order on the geographical limitations

motion [Dkt. 72] are minor at best and should be overruled. Indeed, ELAP’s objections appear

to be less rooted in significant concern over the Proposed Order than in having its own set of

objections on file after Intermountain objected to ELAP’s separate motion on the physician-

patient privilege motion [Dkt. 104]. The two motions are separate and ELAP’s attempts to

conflate them are misplaced. In any case, ELAP’s present objections can be easily resolved in

Intermountain’s favor.

                                 RESPONSE TO OBJECTION 1

         ELAP’s first objection is to the classification of Requests No. 25 and 56 as “knowledge”

requests rather than requests that seek communications. At the hearing on Intermountain’s

motion, the Court ruled that ELAP could not apply broad geographical limitations to document

requests seeking information about ELAP’s knowledge, as opposed to requests that seek certain




{01909063.DOCX / 3}                            –2–
“communications,” which the Court concluded could be limited to those concerning ELAP

Plans.

         Request No. 25 seeks all versions of a document called “Welcome to ELAP” that have

been “prepared, edited, and/or distributed since January 1, 2013.” As the Court has learned from

oral argument and prior briefing, the “Welcome to ELAP” document is significant because it

contains several admissions concerning ELAP’s business model, including a draft of the

attorney-client engagement agreement between ELAP Member Patients and the attorneys ELAP

hires to represent them. ELAP says this is a “communications” request because it seeks all

versions of the document that were “distributed” since 2013. However, ELAP overlooked the

part of the request seeking all versions of the document that were “prepared, edited, and/or

distributed.” Intermountain seeks to discover whatever ELAP put into the various versions of

that document, regardless of whether the document itself was communicated to ELAP Plans. In

seeking all versions of the document that ELAP prepared, Intermountain can learn what

information ELAP included and omitted over time, and thus evaluate the specific ways ELAP

has internally framed the characterizations of the business model it packages in the “Welcome to

ELAP” document. In short, the request seeks information about ELAP’s knowledge, not just

what ELAP communicates with plans.

         Request No. 56 seeks “all videos prepared by, for, or on behalf of ELAP to market its

business, including videos hosted on ELAP’s website or the website of any Person with whom

ELAP has a business relationship (e.g., Third-Party Administrators, brokers, Plans, etc.).” ELAP

contends that because the request seeks videos about how ELAP “market[s]” its business, the

request actually seeks communications with ELAP Plans. Nowhere does Request No. 56 ask for



{01909063.DOCX / 3}                            –3–
“communications”. Rather, it asks what videos ELAP has prepared for marketing purposes,

regardless of whether it sent the videos to particular plans. Indeed, because the videos

Intermountain seeks include those “hosted on ELAP’s website,” Intermountain is seeking

information of the type ELAP made generally available that likely contain general content

about ELAP’s marketing message, which is not geographically specific.

         Of course, even if the Court decides that the “communications” versus “knowledge”

distinction does not squarely fit Request Nos. 25 and 56, the Court should still overrule ELAP’s

objection. No reason exists to limit the production of documents responsive to these requests to

information actually transmitted to ELAP Plans. Rather, because the responsive documents

necessarily concern ELAP’s business as a whole, it is not necessary to determine whether

documents were sent to specific ELAP Plans. Indeed, because it is unlikely ELAP ever created a

“Welcome to ELAP” document or prepared and/or sent marketing videos specifically for the

Utah/Idaho market, restricting the scope of the request would merely deny the discovery of

relevant information concerning ELAP’s business. Furthermore, the Court could not have

possibly intended its ruling to mean that the only videos ELAP is required to produce are the

videos, if any, that it proactively sent only to ELAP Plans. Intermountain is entitled to see

whatever marketing videos ELAP created, which it made available for viewing for any market or

entity it targeted, regardless of where an ELAP Plan is located or its members reside.

                                RESPONSE TO OBJECTION 2

         The Court ruled from the bench that ELAP is required to produce “management level and

above” documents for those requests that seek information about the state of ELAP’s knowledge.

Intermountain’s Proposed Order clarifies that “management level and above” documents should



{01909063.DOCX / 3}                            –4–
include documents “prepared by, prepared for, or otherwise in the possession of ELAP

personnel in any management position or higher (such as director-level, executive-level,

officer-level, or owner/founder level).”1 This definition is appropriate because it provides a

bright-line rule for ELAP to follow when gathering its responsive information.

         ELAP criticizes this approach because it includes documents that management-level

personnel “possess,” as if it somehow makes sense to exclude from discovery the highly relevant

documents ELAP’s managers actually possess and thus inform their “knowledge.” ELAP claims

that the definition will “exponentially” expand discovery, requiring it to review “every email

document, and paper file sent, received or maintained.” Objection at 3. This is a red herring.

Intermountain’s “knowledge” requests are tightly focused on specific subjects. So long as ELAP

reviews the records of the appropriate custodians for responsive documents, no undue burden

exists. Furthermore, because the documents at issue are highly material, any burden on ELAP is

outweighed by the importance of discovering potentially-admissible information.

         In any case, ELAP has no basis to complain about any burden because its own definition

of “management level and above” documents is far more onerous than Intermountain’s. ELAP

argues the Court should restrict the scope of “management level” documents to the documents

that were “created by or at ELAP’s direction for purposes of implementing or managing its

business.” On its face, ELAP’s definition literally imputes almost any ELAP document (all of

         1
         The management levels described in the parenthetical clarify the meaning of the phrase
“and above.” Any management levels below these senior levels would also be encompassed in
the definition. Critically, ELAP’s proposed order avoids addressing what management levels are
imputed, meaning that ELAP can try to evade the obligation to search the documents of its
highest officers and/or founders, even though such custodians are most likely to have the
documents the Court compelled to be produced.




{01909063.DOCX / 3}                           –5–
which presumably were generated for the purpose of “implementing” its business). ELAP’s

willingness to read Intermountain’s definition more broadly than its own proposed definition

raises concern that ELAP may intend to interpret its own definition narrowly and thus evade its

obligation to comply fully with the intentions underlying the Court’s ruling.

         Furthermore, ELAP’s definition says nothing about who the custodians are that may

possess responsive documents and thus where ELAP should look to find them. Instead, ELAP’s

definition focuses on a document’s content, which does nothing more than give ELAP unilateral

discretion to define arbitrarily what documents are—and more importantly are not—responsive.

The Court has already ruled on the propriety of Intermountain’s “knowledge” requests and it

should reject ELAP’s attempt to inject an additional subjective filter into each request. Indeed,

prior experience has shown that when ELAP is vested with discretion to decide what constitutes

“high level” documents, it takes an improperly narrow view.2

                                RESPONSE TO OBJECTION 3

         Three of Intermountain’s “communications” requests seek communications involving

brokers and/or third-party administrators (“TPAs”) for ELAP Plans. ELAP claims Intermountain


         2
          For example, the Court previously granted Intermountain’s motion to obtain ELAP’s
business plans and issued an Order requiring ELAP to produce all “high level documents from
January 1, 2008 to the present reflecting implemented strategic initiatives regarding payment for
health care services.” See Dkt. 65. ELAP defended against Intermountain’s business plan
motion, in part, on the grounds that it sought far too many highly sensitive documents. Dkt. 62.
However, when the Court tailored the requests to require the production of “high level”
documents, ELAP ultimately produced a mere eight documents in response to the Court’s Order
on this critical topic. In other words, when ELAP assumed the role of interpreting what the
Court meant by “high level documents,” it did so as narrowly as possible. Dkt. 65 at 2.
Intermountain will separately take up the issue of ELAP’s compliance with the Court’s prior
order, yet it still informs the current decision before the Court.




{01909063.DOCX / 3}                            –6–
seeks to “expand” the scope of the Court’s ruling by requiring ELAP to produce communications

involving plans other than ELAP Plans. ELAP’s objection misinterprets the language in the

Proposed Order. ELAP concedes that it is obligated to produce “communications with TPAs and

brokers” that relate to “ELAP Plans and/or Members of ELAP Plans.” Objection at 5.

Intermountain’s proposed order does not expand the scope of the Court’s ruling beyond this.

The only reason that communications with brokers and TPAs are separately referenced in

Intermountain’s Proposed Order is that at least two of Intermountain’s requests seek specific

communications that are only between ELAP and TPAs.3 The reference to TPAs and brokers in

the Proposed Order simply clarifies that ELAP’s obligation to produce communications

involving TPAs and brokers is coextensive with its obligation to produce communications

relating to ELAP Plans. Consistent with the Court’s ruling, ELAP is required to produce

responsive communications involving TPAs and brokers insofar as they concern ELAP Plans.

                                        CONCLUSION

         For the foregoing reasons, the Court should overrule ELAP’s objections and enter

Intermountain’s Proposed Order as submitted.




         3
         Request No. 31 seeks communications between ELAP and TPAs “concerning
Member(s) obligation under a Patient Agreement.” Request No. 32 seeks communications
between ELAP and TPAs concerning “the responsibility of Members to pay a health care
provider’s balance bills.”




{01909063.DOCX / 3}                            –7–
         RESPECTFULLY SUBMITTED this 28th day of August, 2019.

                                MANNING CURTIS BRADSHAW & BEDNAR PLLC


                                /s/ Chad R. Derum
                             Alan C. Bradshaw
                             Chad R. Derum
                             Douglas J. Crapo
                             Attorneys for Plaintiff
                             IHC Health Services, Inc. dba Intermountain Health Care, Inc.




{01909063.DOCX / 3}                      –8–
                                CERTIFICATE OF SERVICE

      I certify that on August 28, 2019 I will cause a true and correct copy of the foregoing
document to be served in the method indicated below to the following:



         VIA FACSIMILE                          John W. Mackay
         VIA HAND DELIVERY                      Ray Quinney & Nebeker P.C.
         VIA U.S. MAIL                          36 South State Street, Suite 1400
         VIA UPS/FEDEX                          Salt Lake City, Utah 84111
         VIA EMAIL
 X       VIA ECF                                Attorneys for Defendant




                                                Thomas E. Lavender III
         VIA FACSIMILE                          ted.lavender@fisherbroyles.com
         VIA HAND DELIVERY                      Kristopher R. Alderman
         VIA U.S. MAIL                          kris.alderman@fisherbroyles.com
         VIA UPS/FEDEX                          Fisher Broyles
         VIA EMAIL                              945 East Paces Ferry Road, Suite 2000
 X       VIA ECF                                Atlanta GA 30326
                                                Attorneys for Defendant


                                                Stephen E. W. Hale
         VIA FACSIMILE                          shale@parrbrown.com
         VIA HAND DELIVERY                      Bentley J. Tolk
         VIA U.S. MAIL                          btolk@parrbrown.com
         VIA UPS/FEDEX                          Parr Brown Gee & Loveless
         VIA EMAIL                              101 South 200 East, Suite 700
 X       VIA ECF                                Salt Lake City, Utah 84111
                                                Attorneys for Defendant



                                                 /s/ Chad R. Derum




{01909063.DOCX / 3}                           –9–
